Citation Nr: 0410962	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  98-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to April 1965.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 RO decision that denied service connection 
for PTSD.  

It is noted that the veteran's claim of service connection for a 
nervous disorder was previously denied by the Board in March 1982.  
The present matter before the Board is limited to the matter of 
service connection for PTSD.


REMAND

The veteran contends that she has current psychiatric problems as 
a result of an abusive relationship, which included sexual 
harassment, during her period of service.  A review of the claims 
file reveals varying psychiatric diagnoses including PTSD.  An 
October 1979 VA examination report reflects a diagnosis of 
depression.  It was noted that her psychiatric problems originated 
in early child hood and was made worse at the time of her 
pregnancy while in the Navy.  A March 1998 VA examination report 
reflects diagnoses of dysthymic disorder and a personality 
disorder not otherwise specified (schizoid and avoidant features).  
An opinion on the etiology of her psychiatric problems was not 
provided.  A February 2000 private medical record reflects a 
diagnosis of PTSD.  It was noted that that veteran had 
catastrophic sexual and physical abuse in her "background."  In 
order to reconcile the nature and etiology of any psychiatric 
problems, another VA examination should be scheduled.

Accordingly, the case is REMANDED to the Appeals Management Center 
(AMC) for the following action:

1.  The veteran should be scheduled for a VA psychiatric 
examination to determine the nature and etiology of any PTSD.  The 
claims file should be reviewed in conjunction with the 
examination.  The diagnosis of PTSD must be specifically ruled in 
or out.  If PTSD is diagnosed, the stressors and the time period 
of the stressors must be identified. In addition, the following 
questions should be addressed:  Does the veteran have PTSD?  What 
are the stressors that form the basis for the diagnosis of PTSD?  
Is it at least as likely as not that any current PTSD is 
attributable to stressors experienced in service?  

2.  The veteran is invited to submit any evidence related to her 
pending appeal.  

Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

